DETAILED ACTION
The present application is being examined under the AIA  first to file provisions. This action is responsive to communication filed 7/29/2019, claims 1 – 17 are pending for examination. This action is non-final.
Information Disclosure Statement
The information disclosure statements (IDSs), dated 10/13/2020 and 5/14/2020, are herein considered by the Examiner.
Response to Amendment
Acknowledgement is made claims 1 – 10 are amended and pending examination.
Acknowledgement is made claims 11 – 17 are new and pending examination.
Claim Objections
Claims 11 and 12 are objected for lacking proper antecedent basis for the claimed element “the surveillance device”. Claims 11 and 12 depend from claims 2 and 3, respectively, and neither claims 11 nor 12 nor their respective parent claims provide proper antecedent basis for the claimed element “the surveillance device”. Based upon a review of the Specification, Paragraph [0028] recites the detection device may be a surveillance device. The subject matter will be treated as such for the sake of further examination. However, appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a receiving module, configured to receive”
“a sending module, configured to send”
“a processing module … configured to generate” in claims 6 - 10.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Specification Paragraph [0050] recites a detection device including “at least one processor” and the processor “configured to executed an executable module”. As such, the processor of the detection device is interpreted as being the physical structure implementing the aforementioned modules. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 17 are rejected under 35 U.S.C. §103 as being unpatentable over Bhatia et al. (US 2008/0123640 A1), hereinafter “Bhatia”, in view of Dispensa et al. (US 2007/0008974 A1), hereinafter “Dispensa”, and further in view of Vasquez et al. (US 10,742,593 B1), hereinafter “Vasquez”.
Bhatia teaches a method for detecting quality of service (QoS) of a anycast cluster (streaming data requires maintaining a quality of service (Bhatia Paragraph [0002]) discovering proxy servers in an anycast system (Bhatia Paragraphs [0011 – 0012])), implemented by a detection device, the method comprising:
receiving, by the detection device (router), detection-task information for QoS of the anycast cluster, wherein the detection-task information includes an anycast IP address (client sends, to the router, a request for SIP proxy server discovery including an anycast address (Bhatia Paragraphs [0019 – 0020]) wherein the request includes an SIP OPTIONS to discover information and capabilities about the proxy server (Bhatia Paragraphs [0026 – 0029]) detecting quality of service as a service (Bhatia Paragraph [0002]) wherein service type is included in the request and response messages (Bhatia Fig. 2 and 3)); 
sending, by the detection device, detection-request information to the anycast IP address, wherein the detection-request information is received by an entity server in the anycast cluster that has a shortest autonomous system (AS) path from the detection device (router routes the request to the anycast address which is the SIP proxy at the first hop and thus serves as the outbound SIP proxy for the client (Bhatia Paragraph [0020]) wherein anycast address delivers to the “nearest” distance-wise hop of the proxy servers (Bhatia Paragraph [0013])); 
receiving, by the detection device, detection-response information sent by the entity server in the anycast cluster, wherein the detection-response information includes an IP address of the entity server (proxy server responds with a message which comprises the unicast address of the proxy server replacing the anycast address in an IP header (Bhatia Paragraphs [0020 – 0024]) wherein the router receives and forwards the response (Bhatia Fig. 4)); and 
client receives the response from the proxy server and records the actual unicast IP address of the proxy server and any additional addresses which identify the proxy server contained in the response (Bhatia Paragraphs [0029 – 0030] and Fig. 3) proxy server is identified and uses the anycast address (Bhatia Paragraph [0025]) response message includes the source unicast address with the anycast address (Bhatia Claim 5)).  
Bhatia fails to teach of the generating of the index data being performed by the detection device. Bhatia further fails to teach of additional information being QoS and a protocol being border gateway protocol (BGP).
However, in analogues art, Dispensa teaches generating of the index data being performed by the detection device (logic of a router sends a polling datagram to each of a list of service servers, and stores response times of the received servers (Dispensa Paragraphs [0063 – 0065] and Fig. 7)) and additional information being QoS (monitoring servers for a period of time to determine and maintain QoS (Dispensa Paragraph [0040])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Dispensa related to receiving and storing server index data by the router and apply them to the teachings of Bhatia for the purpose of maintaining a table comprising server information (Fig. 5). One would be motivated as such as this allows for the central configuration of service network (Bhatia Paragraph [0069]).
Bhatia and Dispensa fail to teach a protocol being border gateway protocol (BGP).
Vasquez teaches a protocol being border gateway protocol (BGP) (using BGP networking protocol to announce routes between devices (Vasquez Col. 2 Line 66 – Col. 3 Line 16)).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Vasquez related to using BGP to announce routes and apply them to the teachings of Bhatia and Dispensa for the purpose of sharing routing information between devices. One would be motivated as such as BGP allows for the exchange of routing data to other network devices (Vasquez Col. 2 Line 66 – Col. 3 Line 16) and is an established protocol in the art.

Regarding claim 2, Bhatia, Dispensa, and Vasquez teach the method of claim 1, wherein the detection request information includes http protocol detection-request information (client sends, to the router, a request for SIP proxy server discovery including an anycast address (Bhatia Paragraphs [0019 – 0020]) network uses protocols for communication such as HTTP (Vasquez Col. 8 Lines 24 – 49) it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Vasquez related to using HTTP and apply them to the teachings of Bhatia for the purpose of using a protocol by which to send requests, and one would be motivated as such as HTTP is well known to those of ordinary skill in the art (Vasquez Col. 8 Lines 24 – 49).).  

Regarding claim 3, Bhatia, Dispensa, and Vasquez teach the method of claim 1, wherein the detection-request information includes DNS protocol detection-request information (desired address information may be a fully qualified domain name (Bhatia Paragraph [0029])).  

Regarding claim 4, Bhatia, Dispensa, and Vasquez teach the method of claim 1, wherein the detection index data further includes a status code and a response time of the entity server (polling and storing the response times of the servers and further including non-responsive server indications (Dispensa Paragraphs [0063 – 0065]) inherits motivation to combine from respective parent claim.).  

Regarding claim 5, Bhatia, Dispensa, and Vasquez teach the method of claim 1, wherein after the detection device generates the detection index data according to the detection-request information and the detection-response information, the method further includes:
analyzing the detection index data to obtain QoS data of the entity server in the BGP anycast cluster (maintaining and ensuring QoS using the received response time data by detecting performance levels of respective services (Dispensa Paragraph [0040]) using BGP networking protocol to announce routes between devices (Vasquez Col. 2 Line 66 – Col. 3 Line 16) inherits motivation to combine from respective parent claim.).  

Regarding claim 6, Bhatia teaches a detection device for detecting QoS of a border gateway protocol (BGP) anycast cluster (streaming data requires maintaining a quality of service (Bhatia Paragraph [0002]) discovering proxy servers in an anycast system (Bhatia Paragraphs [0011 – 0012])), wherein: 
wherein there are multiple routes used to locate an anycast server (Bhatia Paragraph [0014])), and the detection device includes: 
a receiving module, configured to receive detection-task information for QoS of the anycast cluster, wherein the detection-task information includes an anycast IP address (client sends, to the router, a request for SIP proxy server discovery including an anycast address (Bhatia Paragraphs [0019 – 0020]) wherein the request includes an SIP OPTIONS to discover information and capabilities about the proxy server (Bhatia Paragraphs [0026 – 0029]) detecting quality of service as a service (Bhatia Paragraph [0002]) wherein service type is included in the request and response messages (Bhatia Fig. 2 and 3)); and 
a sending module, configured to send detection-request information to the anycast IP address, wherein the detection-request information is received by an entity server in the anycast cluster that has a shortest autonomous system (AS) path from the detection device (router routes the request to the anycast address which is the SIP proxy at the first hop and thus serves as the outbound SIP proxy for the client (Bhatia Paragraph [0020]) wherein anycast address delivers to the “nearest” distance-wise hop of the proxy servers (Bhatia Paragraph [0013]));  -5-Attorney Docket No. 00215.0096.00 US 
the receiving module is further configured to receive a detection-response information sent by the entity server in the anycast cluster, wherein the detection-response information includes an IP address of the entity server (proxy server responds with a message which comprises the unicast address of the proxy server replacing the anycast address in an IP header (Bhatia Paragraphs [0020 – 0024]) wherein the router receives and forwards the response (Bhatia Fig. 4)); and 
client receives the response from the proxy server and records the actual unicast IP address of the proxy server and any additional addresses which identify the proxy server contained in the response (Bhatia Paragraphs [0029 – 0030] and Fig. 3) proxy server is identified and uses the anycast address (Bhatia Paragraph [0025]) response message includes the source unicast address with the anycast address (Bhatia Claim 5)).  
Bhatia fails to teach of the generating of the index data being performed by the detection device. Bhatia further fails to teach of additional information being QoS and a protocol being border gateway protocol (BGP).
However, in analogues art, Dispensa teaches generating of the index data being performed by the detection device (logic of a router sends a polling datagram to each of a list of service servers, and stores response times of the received servers (Dispensa Paragraphs [0063 – 0065] and Fig. 7)) and additional information being QoS (monitoring servers for a period of time to determine and maintain QoS (Dispensa Paragraph [0040])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Dispensa related to receiving and storing server index data by the router and apply them to the teachings of Bhatia for the purpose of maintaining a table comprising server information (Fig. 5). One would be motivated as such as this allows for the central configuration of service network (Bhatia Paragraph [0069]).
Bhatia and Dispensa fail to teach a protocol being border gateway protocol (BGP).
Vasquez teaches a protocol being border gateway protocol (BGP) (using BGP networking protocol to announce routes between devices (Vasquez Col. 2 Line 66 – Col. 3 Line 16)).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Vasquez related to using BGP to announce routes and apply them to the teachings of Bhatia and Dispensa for the purpose of sharing routing information between devices. One would be motivated as such as BGP allows for the exchange of routing data to other network devices (Vasquez Col. 2 Line 66 – Col. 3 Line 16) and is an established protocol in the art.  

Regarding claim 7, Bhatia, Dispensa, and Vasquez teach the device of claim 6, wherein the detection request information includes http protocol detection request information (client sends, to the router, a request for SIP proxy server discovery including an anycast address (Bhatia Paragraphs [0019 – 0020]) network uses protocols for communication such as HTTP (Vasquez Col. 8 Lines 24 – 49) it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Vasquez related to using HTTP and apply them to the teachings of Bhatia for the purpose of using a protocol by which to send requests, and one would be motivated as such as HTTP is well known to those of ordinary skill in the art (Vasquez Col. 8 Lines 24 – 49).).  

Regarding claim 8, Bhatia, Dispensa, and Vasquez teach the device of claim 6, wherein the detection-request information includes DNS protocol detection-request information (desired address information may be a fully qualified domain name (Bhatia Paragraph [0029])).  

Regarding claim 9, Bhatia, Dispensa, and Vasquez teach the device of claim 6, wherein the detection index data further includes a status code and a response time of the entity server (polling and storing the response times of the servers and further including non-responsive server indications (Dispensa Paragraphs [0063 – 0065]) inherits motivation to combine from respective parent claim.).  

Regarding claim 10, Bhatia, Dispensa, and Vasquez teach the device of claim 6, further comprising an analysis module, wherein the analyzing module is configured to analyze the detection index data to obtain QoS data of the entity server in the BGP Anycast cluster (maintaining and ensuring QoS using the received response time data by detecting performance levels of respective services (Dispensa Paragraph [0040]) using BGP networking protocol to announce routes between devices (Vasquez Col. 2 Line 66 – Col. 3 Line 16) inherits motivation to combine from respective parent claim.).  

Regarding claim 11, Bhatia, Dispensa, and Vasquez teach the method of claim 2, further comprising:  -6-Attorney Docket No. 00215.0096.00 US 
writing, by the entity server after receiving the http request, the entity server IP into the response content (proxy server inserts its unicast IP address into the response (Bhatia Paragraph [0029])); and 
correlating, by the surveillance device after receiving the response content, detection index with the entity server IP and BGP anycast IP to complete collecting the detection index data (client receives the response from the proxy server and records the actual unicast IP address of the proxy server and any additional addresses which identify the proxy server contained in the response (Bhatia Paragraphs [0029 – 0030] and Fig. 3) proxy server is identified and uses the anycast address (Bhatia Paragraph [0025]) response message includes the source unicast address with the anycast address (Bhatia Claim 5) router receives and stores performance data corresponding to a server’s direct address and virtual address (Dispensa Paragraphs [0063 – 0065] and Fig. 5) inherits motivation to combine from respective parent claims.).  

Regarding claim 12, Bhatia, Dispensa, and Vasquez teach the method of claim 3, further comprising: 
writing, by the entity server after receiving the DNS request, the entity server IP into the response content (proxy server inserts its unicast IP address into the response (Bhatia Paragraph [0029])); and 
correlating, by the surveillance device after receiving the response content, the detection index with the entity sever IP and BGP anycast IP to complete the collection of the detection index data (client receives the response from the proxy server and records the actual unicast IP address of the proxy server and any additional addresses which identify the proxy server contained in the response (Bhatia Paragraphs [0029 – 0030] and Fig. 3) proxy server is identified and uses the anycast address (Bhatia Paragraph [0025]) response message includes the source unicast address with the anycast address (Bhatia Claim 5) router receives and stores performance data corresponding to a server’s direct address and virtual address (Dispensa Paragraphs [0063 – 0065] and Fig. 5) inherits motivation to combine from respective parent claims.).  

Regarding claim 13, Bhatia teaches a detection device, comprising: 
at least one processor, a memory configured to store a program (Bhatia Paragraph [0033]); and 
at least one communication bus configured to communicatively connecting the at least one processor and the memory (Bhatia Paragraph [0033]); 
wherein when executing the program, the at least one processor is configured to implement a method for detecting information of an anycast cluster (streaming data requires maintaining a quality of service (Bhatia Paragraph [0002]) discovering proxy servers in an anycast system and monitoring performance (Bhatia Paragraphs [0011 – 0012])), the method comprising:  -7-Attorney Docket No. 00215.0096.00 US 
receiving, by the detection device (router), detection-task information for QoS of the anycast cluster, wherein the detection-task information includes an anycast IP address (client sends, to the router, a request for SIP proxy server discovery including an anycast address (Bhatia Paragraphs [0019 – 0020]) wherein the request includes an SIP OPTIONS to discover information and capabilities about the proxy server (Bhatia Paragraphs [0026 – 0029]) detecting quality of service as a service (Bhatia Paragraph [0002]) wherein service type is included in the request and response messages (Bhatia Fig. 2 and 3)); 
sending, by the detection device, detection-request information to the anycast IP address, wherein the detection-request information is received by an entity server in the anycast cluster that has a shortest autonomous system (AS) path from the detection device (router routes the request to the anycast address which is the SIP proxy at the first hop and thus serves as the outbound SIP proxy for the client (Bhatia Paragraph [0020]) wherein anycast address delivers to the “nearest” distance-wise hop of the proxy servers (Bhatia Paragraph [0013])); 
receiving, by the detection device, detection-response information sent by the entity server in the anycast cluster, wherein the detection-response information includes an IP address of the entity server (proxy server responds with a message which comprises the unicast address of the proxy server replacing the anycast address in an IP header (Bhatia Paragraphs [0020 – 0024]) wherein the router receives and forwards the response (Bhatia Fig. 4)); and 
generating detection index data according to the detection-request information and the detection-response information, wherein the detection index data includes the anycast IP address and the IP address of the entity server (client receives the response from the proxy server and records the actual unicast IP address of the proxy server and any additional addresses which identify the proxy server contained in the response (Bhatia Paragraphs [0029 – 0030] and Fig. 3) proxy server is identified and uses the anycast address (Bhatia Paragraph [0025]) response message includes the source unicast address with the anycast address (Bhatia Claim 5)).  
Bhatia fails to teach of the generating of the index data being performed by the detection device. Bhatia further fails to teach of additional information being QoS and a protocol being border gateway protocol (BGP).
However, in analogues art, Dispensa teaches generating of the index data being performed by the detection device (logic of a router sends a polling datagram to each of a list of service servers, and stores response times of the received servers (Dispensa Paragraphs [0063 – 0065] and Fig. 7)) and detecting additional information being QoS (monitoring servers for a period of time to determine and maintain QoS (Dispensa Paragraph [0040])).
Dispensa related to receiving and storing server index data by the router and apply them to the teachings of Bhatia for the purpose of maintaining a table comprising server information (Fig. 5). One would be motivated as such as this allows for the central configuration of service network (Bhatia Paragraph [0069]).
Bhatia and Dispensa fail to teach a protocol being border gateway protocol (BGP).
However, in analogous art, Vasquez teaches a protocol being border gateway protocol (BGP) (using BGP networking protocol to announce routes between devices (Vasquez Col. 2 Line 66 – Col. 3 Line 16)).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Vasquez related to using BGP to announce routes and apply them to the teachings of Bhatia and Dispensa for the purpose of sharing routing information between devices. One would be motivated as such as BGP allows for the exchange of routing data to other network devices (Vasquez Col. 2 Line 66 – Col. 3 Line 16) and is an established protocol in the art.

Regarding claim 14, Bhatia, Dispensa, and Vasquez teach the device of claim 13, wherein the detection request information includes http protocol detection-request information (client sends, to the router, a request for SIP proxy server discovery including an anycast address (Bhatia Paragraphs [0019 – 0020]) network uses protocols for communication such as HTTP (Vasquez Col. 8 Lines 24 – 49) it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Vasquez related to using HTTP and apply them to the teachings of Bhatia for the purpose of using a protocol by which to send requests, and one would be motivated as such as HTTP is well known to those of ordinary skill in the art (Vasquez Col. 8 Lines 24 – 49).).  

Regarding claim 15, Bhatia, Dispensa, and Vasquez teach the device of claim 13, wherein the detection-request information includes DNS protocol detection-request information (desired address information may be a fully qualified domain name (Bhatia Paragraph [0029])).  

Regarding claim 16, Bhatia, Dispensa, and Vasquez teach the device of claim 13, wherein the detection index data further includes a status code and a response time of the entity server (polling and storing the response times of the servers and further including non-responsive server indications (Dispensa Paragraphs [0063 – 0065]) inherits motivation to combine from respective parent claim.).  

Regarding claim 17, Bhatia, Dispensa, and Vasquez teach the device of claim 13, wherein the method further includes: 
analyzing the detection index data to obtain QoS data of the entity server in the BGP anycast cluster (maintaining and ensuring QoS using the received response time data by detecting performance levels of respective services (Dispensa Paragraph [0040]) using BGP networking protocol to announce routes between devices (Vasquez Col. 2 Line 66 – Col. 3 Line 16) inherits motivation to combine from respective parent claim.).

Conclusion
The following prior art was found relevant to Applicant’s claimed invention but was not used in making the rejections herein. 
Christian et al. (US 2009/0172192 A1) which teaches of authoritative DNS resolves which identify a closest web server to service client content requests based upon maintained health information of the web servers.
Santoro et al. (US 2011/0153719 A1) which teaches maintaining unicast addresses of different caches identifying by a single anycast address in order to default to a health address when a device is malfunctioning.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIHAD KAMAL BOUSTANY whose telephone number is (571)270-0251.  The examiner can normally be reached on M-F: 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/J.K.B/            Examiner, Art Unit 2459             

/TONIA L DOLLINGER/               Supervisory Patent Examiner, Art Unit 2459